DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/2021 has been entered.

Response to Amendment
The amendment of 7/8/2021 has been entered.
Disposition of claims: 
Claims 1 and 3-11 are pending.
Claims 1, 3, and 6 have been amended.
Claim 2 has been canceled.
The amendments to claim 3 has overcome the rejection of claim 3 under 35 U.S.C. 112(d) set forth in the last Office Action. The rejection has been withdrawn.
The amendments to claims 1, 3, and 6 have overcome: 
the rejections of claims 1 and 6-10 under 35 U.S.C. 103 as being unpatentable over Je et al. (KR 2011/0027033, figure and tables are referred to the original document and texts are referred to the English document, hereafter Je) as evidenced by the CIE1931 Diagram (web page address https://www.biyee.net/color-science/cie-chromaticity-diagram/, hereafter CIE diagram), 
the rejections of claim 11 under 35 U.S.C. 103 as being unpatentable over Je et al. (KR 2011/0027033, figure and tables are referred to the original document and texts are referred to the English document) as evidenced by the CIE1931 Diagram (web page address https://www.biyee.net/color-science/cie-chromaticity-diagram/) as applied to claim 1 above, further in view of Pang et al. (“A full-color, low-power, wearable display for mobile applications”, SPIE, 03/29/2012, hereafter Pang), and 
the rejections of claims 1 and 3-10 under 35 U.S.C. 103 as being unpatentable over Je et al. (KR 2011/0027033, figure and tables are referred to the original document and texts are referred to the English document) as evidenced by the CIE1931 Diagram (web page address https://www.biyee.net/color-science/cie-chromaticity-diagram/) and Ziegler et al. (“Crystal structure of 9,10-bis-(2,6-difluorophenyl)-anthracene, C26H14F4”, NCS 2013, vol. 228, page 109-110, hereafter Ziegler) set forth in the last Office Action. 
 The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see the last paragraph of page 12 through the last paragraph of page 14 of the reply filed 7/8/2021 regarding the rejections of claims 1 and 6-10 under 35 U.S.C. 103 as being unpatentable over Je/CIE diagram, the rejection of claim 11 under 35 U.S.C. 103 as 
Applicant argues that the amended claims overcome those rejections.
Withdrawal of the rejections renders the arguments moot. 

Claim Objections
Claim 8 is objected to because of the following informalities: 
Applicant recites “Y1 and Y2, which are … , and can each form with an aliphatic, aromatic, heteroaliphatic, or heteroaromatic fused ring with an adjacent radical”. It should be “Y1 and Y2, which are … , and can each form an aliphatic, aromatic, heteroaliphatic, or heteroaromatic fused ring with an adjacent radical”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 5, Applicant recites “R1 and R2 … are … a substituted or unsubstituted alkyl of 1 to 5 carbon atoms”. However, claim 1 appears not to allow R1 and R2 to substituted alkyl of 1 to 5 carbon atoms. Currently claims 3 are 5 are dependent directly or via intervening claim 4 from claim 1. It is unclear whether a substituted alkyl of 1 to 5 carbon atoms can be R1 or R2.
For the purpose of prosecution, the Examiner interprets the recited claim limitation as “R1 and R2 … are … an unsubstituted alkyl of 1 to 5 carbon atoms”.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3 and 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claims 3 and 5, claims 3 and 5 recite “R1 and R2 … are … a substituted or unsubstituted alkyl of 1 to 5 carbon atoms”. However, claim 1 appears not to allow R1 and R2 to be a substituted alkyl of 1 to 5 carbon atoms. Currently claims 3 are 5 are dependent directly or via intervening claim 4 from claim 1. Therefore, claims 3 and 5 fail to include all the limitations of the claims upon which they depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102 / 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 6-10 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Park et al. (“Anthrylenes with End-Capping Diphenyl moiety for Blue Organic Light-Emitting Diodes”, IEEE, DOI - 10.1109/INEC.2010.5424683, hereafter Park IEEE). 
Regarding claims 1 and 6-10, Park IEEE discloses an organic light emitting diode (page 1, column 2, paragraph 2; and example “Device 1b” in Table 2) comprising a first electrode (ITO), a hole transport layer (NPB), a light emitting layer comprising a host (“blue host” Compound 1) and a dopant (PCVtPh), an electron transport layer (Bphen), and a second electrode (Al), wherein the device is formed using a deposition process (“thermal evaporation”); and the device emits light in a wavelength range of 380 nm to 800 nm (“EL [nm]” is “498 nm” in Table 1).

    PNG
    media_image1.png
    305
    859
    media_image1.png
    Greyscale

The anthracene derivative of Park IEEE (Compound 1) has identical structure as Chemical Formula A of claim 1, wherein R1 and R2 are each independently selected from a hydrogen atom and an unsubstituted alkyl of 1 to 20 carbon atoms (methyl).
The anthracene derivative of Park IEEE (Compound 1) reads on the claim limitation above but fails to teach the second triplet excited orbital energy level (T2) of the anthracene derivative of Park IEEE is higher than two times the lowest triplet excited orbital energy level (T1) (hereafter “T2 > 2T1”) of claim 1.
It is reasonable to presume that the anthracene derivative of Park IEEE satisfies the equation of T2 > 2T1.
Support for said presumption is found in the use of like materials which result in the claimed property. 
The anthracene derivative of Park IEEE has identical structure as Applicant’s Compound 6 (specification page 55).
The instant specification (page 55) discloses that Applicant’s Compound 6 satisfies the equation of T2 > 2T1 (T2 = 3.472; 2T1 = 3.450 in Table 3).
Thus, the anthracene derivative of Park IEEE satisfies the equation of T2 > 2T1, and the organic light emitting diode of Park IEEE reads on all the limitations of claim 1.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the anthracene derivative of Takahashi is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
The organic light emitting diode of Park IEEE, wherein the anthracene derivative of Park IEEE is selected from Compound 6, meeting all the limitations of claims 6.
The organic light emitting diode of Park IEEE comprises a first electrode (ITO), a hole transport layer (NPB), a light emitting layer comprising the anthracene derivative of Park IEEE claims 7 and 9-10.
The organic light emitting diode of Park IEEE, wherein the dopant contains Compound PCVtPh of Park IEEE which has identical structure as Chemical Formula 2 of claim 8, wherein A is an unsubstituted aryl of 5 to 50 carbon atoms (phenyl); X1 and X2 are each single bond; Y1 is a substituted aryl of 6 to 24 carbon atoms (substituted phenyl); Y2 is an unsubstituted aryl of 6 to 24 carbon atoms (unsubstituted phenyl), and can each form with an aliphatic, aromatic, or heteroaromatic fused ring with an adjacent radical; and l, n, and m are each 1, meeting all the limitations of claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (“Anthrylenes with End-Capping Diphenyl moiety for Blue Organic Light-Emitting Diodes”, IEEE, DOI - 10.1109/INEC.2010.5424683) as applied to claims 1 and 6-10 above, further in view of Pang et al. (“A full-color, low-power, wearable display for mobile applications”, SPIE, 03/29/2012, hereafter Pang).
Regarding claim 11, the organic light emitting diode of Park IEEE reads on all the limitation of claim 1, as outlined above.
The organic light emitting diode of Park IEEE comprises a first electrode (ITO), a hole transport layer (NPB), a light emitting layer comprising the anthracene derivative of Park IEEE as a host and a dopant (PCVtPh), an electron transport layer (Bphen), and a second electrode (Al).
Park IEEE does not exemplify a specific display device comprising the organic light emitting diode of Park IEEE; however, Park IEEE does teach that the anthracene derivative of Park IEEE can be used for display or lighting application (Conclusion of page 2).
Pang discloses a flexible display device (“flexible active matrix OLED display” in Fig. 3) comprising an organic light emitting diode (“C: OLED” in Fig. 3).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting diode of Park IEEE by using the diode in the flexible display device of Pang, as taught by Pang.
The modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the organic light emitting diode would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make a flexible display device.
The resultant device is a flexible display device comprising the organic light emitting diode of Park IEEE, meeting all the limitations of claim 11.

Claims 1, 3, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0079543 A1, hereafter Park ‘543) in view of Takahashi et al. (US 2009322211 A1, hereafter Takahashi) as evidenced by Park et al. (“Anthrylenes with End-Capping Diphenyl moiety for Blue Organic Light-Emitting Diodes”, IEEE, DOI - 10.1109/INEC.2010.5424683) and Du et al. (“Studyonblueorganiclight-emittingdiodesdopedwith4,4’‐bis (9‐ethyl‐3carbazovinylene)‐1,1’‐biphenylinvarioushostmaterials” Optics Comm. 2016, vol 366, page 253-259, hereafter Du).
Regarding claims 1, 3, 6-8, and 10, Park ‘543 discloses an anthracene derivative used for an organic light emitting diode satisfies the energy relationship, 2ET1 < ET2
Park ‘543 exemplifies an organic light emitting diode (Example 1 in [187]-[189]) comprising a first electrode (anode, ITO), a hole transport layer (NPL), a light emitting layer comprising Compound 5 as a host and BCzVBi as a dopant, an electron transport layer (Alq3), and a second electrode (cathode, Al), wherein the light emitting layer is formed using a deposition process (“vacuum deposition apparatus” in [187]-[188]). 
Park ‘543 teaches the anthracene derivative having Chemical Formula 1A can be used as a host of the light emitting layer of an organic light emitting diode ([138]; Chemical Formula 1A satisfies the Mathematical Formula 1 because Chemical Formula 1A is an example of the compound satisfying Mathematical Formula 1 in [025] and [060]).
Park ‘543 exemplifies structure of the anthracene derivative having Chemical Formula 1A as shown below ([060]).

    PNG
    media_image2.png
    217
    591
    media_image2.png
    Greyscale
, 
Wherein X11 through X20 can be N or CR11 through CR20, respectively; R11 to R20 can be hydrogen, a substituted or unsubstituted alkyl group, and a substituted or unsubstituted aryl group ([061]-[062]).
Park ‘543 further exemplifies methyl and an unsubstituted phenyl as the substituent of R11 to R20
The substituent hydrogen at X12-X14 and X17-X19 positions and a methyl group at X11 and X16 are known in the art, as evidenced by Park IEEE (Compound 1 in Fig. 1). Furthermore Park IEEE teaches that the Compound 1 is used as the host material for blue dopant material of an organic light emitting diode and provides high EL efficiency (Abstract) and narrow bandwidth (page 2, column 1, paragraph 1; Tables 1-2). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the anthracene derivative of Park ‘543 by substituting hydrogen at X12-X14 and X17-X19 positions and methyl at X11 and X16 of Chemical Formula 1 of Park ‘543, as taught by Park ‘543 as evidenced by Park IEEE. 
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both hydrogen and methyl are exemplified substituent groups at X12-X14 and X17-X19 for hydrogen and X11 and X16 for methyl of Chemical Formula 1A of Park ‘543. Furthermore, Park IEEE exemplifies Compound 1, wherein X12-X14 and X17-X19 being hydrogen and X11 and X16 being methyl. Thus, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, both hydrogen and methyl are finite number of exemplified substituent groups at the substitution positions of X11-X14 and X16-X19
The modification provides an anthracene derivative having identical structure of Compound 1 of Park IEEE except R15 and R20 of Chemical Formula 1A of Park ‘543 (corresponding to R1 of Applicant’s Chemical Formula A of claim 1).
The only difference between the modified anthracene derivative of Park ‘543 and Applicant’s Compound 4 of claim 6 is the substituent group at R1 position of Applicant’s Chemical Formula A; however, Park ‘543 does teach an unsubstituted phenyl is one of exemplified substituent groups at those substitution positions (corresponding to R15 and R20 of Chemical Formula 1A of Park ‘543) (See Chemical Formula 3-1 in [071]).
Takahashi discloses an anthracene derivative (general Formula (G2) in [017]) used for an organic light emitting diode (Fig. 1, [107]), wherein in the general Formula (G2) R1 and R2 (corresponding to R1 and R2 of Applicant’s Chemical Formula A) are an alkyl and a phenyl group ([018]).
Takahashi teaches different substituents at R1 and R2 positions provides suppressed crystallization of the film, improved solubility, and easy handling ([061]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the anthracene derivative taught by Park ‘543 as evidenced by Park IEEE by substituting hydrogen at X15 and X20 positions (corresponding to R1 of Applicant’s Chemical Formula A) with an unsubstituted phenyl, as taught by Park ‘543 and Takahashi. 
The motivation of doing so would have provide the compound with suppressed crystallization of the film, improved solubility, and easy handling, based on the teaching of Takahashi.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both hydrogen and an unsubstituted phenyl are exemplified substituent groups at X15 and X20 of Chemical Formula 1A of Park ‘543 and R1 and R2 of the general formula (G2) of Takahashi (4PhPA in [188]). Thus, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, both hydrogen and an unsubstituted phenyl are finite number of exemplified substituent groups at the substitution positions as taught by Park ‘543. The choice of the substituents would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light emitting diode.
The modification provides an anthracene derivative having identical structure as Applicant’s Compound 4 of claim 6.

    PNG
    media_image3.png
    279
    611
    media_image3.png
    Greyscale

The anthracene derivative of Park ‘543 as taught by Takahashi as evidenced by Park IEEE reads on the claim limitation above but fails to teach the second triplet excited orbital energy level (T2) of the anthracene derivative is higher than two times the lowest triplet excited orbital energy level (T1) (hereafter “T2 > 2T1”) of claim 1.
It is reasonable to presume that the anthracene derivative of Park ‘543 as taught by Takahashi as evidenced by Park IEEE satisfies the equation of T2 > 2T1.
Support for said presumption is found in the use of like materials which result in the claimed property. 
The anthracene derivative of Park ‘543 as taught by Takahashi as evidenced by Park IEEE has identical structure as Applicant’s Compound 4 (specification page 55).
The instant specification (page 55) discloses that Applicant’s Compound 4 satisfies the equation of T2 > 2T1 (T2 = 3.470; 2T1 = 3.382 in Table 3).
Furthermore, Park ‘543 discloses the anthracene derivative having Chemical Formula 1A of Park ‘543 satisfies the energy relationship, 2ET1 < ET2 ([009]-[012], [060]). The anthracene derivative of Park ‘543 as taught by Takahashi as evidenced by Park IEEE is within the scope of the Chemical Formula 1A of Park ‘543. 
Thus, the anthracene derivative of Park ‘543 as taught by Takahashi as evidenced by Park IEEE satisfies the equation of T2 > 2T1.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the anthracene derivative of Takahashi is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
Park ‘543 does not disclose a specific organic light emitting diode comprising the anthracene derivative of Park ‘543 as modified by Takahashi as evidenced by Park IEEE; however, Park ‘543 does teach the anthracene derivative having Chemical Formula 1A can be used as a host of the light emitting layer of an organic light emitting diode ([138]; Chemical Formula 1A satisfies the Mathematical Formula 1 because Chemical Formula 1A is an example of structure satisfying Mathematical Formula 1 in [025] and [060]).
Park ‘543 exemplifies an organic light emitting diode (Example 1 in [187]-[189]) comprising a first electrode (anode, ITO), a hole transport layer (NPL), a light emitting layer comprising Compound 5 as a host and BCzVBi as a dopant, an electron transport layer (Alq3), and a second electrode (cathode, Al).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the anthracene derivative of Park ‘543 as taught by Takahashi as evidenced by Park IEEE by substituting the Compound 5 of Park ‘543 of the organic light emitting diode of Park ‘543 with the anthracene derivative of Park ‘543 as taught by Takahashi as evidenced by Park IEEE, as taught by Park ‘543. 
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both Compound 5 of Park ‘543 and the anthracene derivative of Park ‘543 as taught by Takahashi as evidenced by Park IEEE are within the scope of the Chemical Formula 1A of Park ‘543. Thus, the substitution of those compounds would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to 
The modification provides an organic light emitting diode a first electrode (ITO), a hole transport layer (NPL), a light emitting layer comprising the anthracene derivative of Park ‘543 as taught by Takahashi as evidenced by Park IEEE as a host and BCzVBi as a dopant, an electron transport layer (Alq3), and a second electrode (Al), wherein the anthracene derivative of Park ‘543 as taught by Takahashi as evidenced by Park IEEE satisfies the energy relationship T2 > 2T1, and the light emitting layer is formed using a deposition process, meeting all the limitations of claims 1, 3, 6-7, 10.

    PNG
    media_image4.png
    228
    585
    media_image4.png
    Greyscale

The organic light emitting diode of Park ‘543 as taught by Takahashi as evidenced by Park IEEE, wherein the dopant (BCzVBi on page 23 of Park ‘543) has identical structure as Applicant’s Chemical Formula 2 of claim 8, wherein A is an unsubstituted aryl of 5 to 50 carbon atoms (phenyl); X1 and X2 are each single bond; Y1 is an unsubstituted alkyl of 1 to 24 carbon atoms (ethyl); Y2 is a substituted aryl of 6 to 24 carbon atoms (substituted phenyl), and Y2 can form an aliphatic, aromatic, or heteroaromatic fused ring with an adjacent radical; and l, n, and m are each 1, meeting all the limitations of claim 8
It is noted the claim term “adjacent” is interpreted as “not distant” or “nearby” according to the Merriam-Webster online dictionary (web page address = “https://www.merriam-webster.com/dictionary/adjacent”); therefore, the scope of claim term fusion of Y2 of claim 8 is not limited to the radical located at Y1, but any radical located nearby Y2.
Regarding claim 9, the organic light emitting diode of Park ‘543 as taught by Takahashi as evidenced by Park IEEE reads on all the features of claim 1 as outlined above.
The organic light emitting diode of Park ‘543 as taught by Takahashi as evidenced by Park IEEE reads on the claim limitation above but fails to teach the light emitting layer made of a blue light emitting material, a green light emitting material, or a red light emitting material, which emits light in a wavelength range of 380 nm to 800 nm of claim 9.
It is reasonable to presume that the organic light emitting diode of Park ‘543 as taught by Takahashi as evidenced by Park IEEE, wherein the light emitting layer made of a blue light emitting material, a green light emitting material, or a red light emitting material, which emits light in a wavelength range of 380 nm to 800 nm.
Support for said presumption is found in the use of like materials which result in the claimed property. 
Du evidences that a blue light emitting material BCzVBi and the organic light emitting diodes comprising BCzVBi as the light emitting material emits light in a wavelength of around 380 nm to 800 nm (Abstract; Figs. 1, 5, and 7; and Tables 1-2).
The anthracene derivative of Park ‘543 as taught by Takahashi as evidenced by Park IEEE use the compound BCzVBi as the light emitting material of the device.
Thus, the organic light emitting diode of Park ‘543 as taught by Takahashi as evidenced by Park IEEE, wherein the light emitting layer made of a blue light emitting material, a green 
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the anthracene derivative of Takahashi is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Claims 1, 4, and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2009322211 A1) as evidenced by Zaragoza Doerwald (US 2015/0239816 A1, hereafter Zaragoza Doerwald), Nagao et al. (US 2010/0264406 A1, hereafter Nagao), and Egawa et al. (US 2009/0146558 A1, hereafter Egawa).
Regarding claims 1, 4, 7-8, and 10-11, Takahashi discloses an anthracene derivative (general Formula (G2) in [017]) used for an organic light emitting diode (Fig. 1, [107]), wherein in the general Formula (G2) R1 and R2 (corresponding to R1 and R2 of Applicant’s Chemical Formula A) can be an alkyl group ([018]). Takahashi exemplifies Compound 4tBuPA ([188]).

    PNG
    media_image5.png
    399
    551
    media_image5.png
    Greyscale

Takahashi discloses an organic light-emitting diode (“Embodiment Mode 2” in [068]; [107]; Fig. 1) comprising a first electrode (“101” in Fig. 1), a hole transport layer (“112” in Fig. 1), a light-emitting layer (“113” in Fig. 1), an electron transport layer (“114” in Fig. 1), and a second electrode (“102” in Fig. 1).
Takahashi teaches the light emitting layer material of the organic light-emitting diode can be the anthracene derivative of general formula (G2) of Takahashi ([091]-[092], [054], and [060]).
Takahashi teaches that the light-emitting layer can comprise the anthracene derivative and additionally a dopant material (“a substance emitting fluorescence or … phosphorescence”) of YGA2S (“N,N'-bis[4-(9H-carbazol-9-yl)phenyl]-N,N'-diphenylstilbene-4,4'diamine” in [092]).

    PNG
    media_image6.png
    373
    667
    media_image6.png
    Greyscale

Takahashi teaches the organic layers including the light-emitting layer disposed in-between the first and the second electrodes (“EL layer” in [101]-[103]; 103 in Fig. 1) can be formed using a deposition process (“vacuum evaporation”) or a solution process (“a wet process”).
Takahashi teaches a flat or flexible display device (“television device” in Fig. 6A; [142]) which can comprise the light-emitting diode of the invention (“Embodiment Mode 2” in [142]).
Takahashi further teaches that introduction of sterically bulky substituents to R1 and R2 of the anthracene derivative of Takahashi makes difficult to react the 9- and 10-position of the anthracene skeleton with the oxygen molecule and suppresses the generation of oxygen adduct ([053], [056]).
Compound 4tBuPA of Takahashi does not read on the limitations of Applicant’s Chemical Formula A; however, Takahashi does teach R1 and R2
It is noted that Takahashi does not limit the alkyl group at the R1 and R2 positions to an aliphatic alkyl group. It is known in the art that a cycloalkyl group can be interpreted as a subspecies of an alkyl group, as evidenced by Zaragoza Doerwald ([015]).
Nagao evidences that an adamantyl group is a known bulky alkyl group and can be an alternative option of a tert-butyl group ([035]). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the Compound 4tBuPA of Takahashi by substituting tert-butyl groups at R1 and R2 positions with adamantyl groups, as taught by Takahashi as evidenced by Zaragoza Doerwald and Nagao. 
The motivation of doing so would have been to make difficult to react the 9- and 10-position of the anthracene derivative and to suppress the generation of oxygen adduct, based on teaching of Takahashi.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). An adamantyl group is a known bulky alkyl group as evidenced by Zaragoza Doerwald and Nagao. Both tert-butyl and an adamantyl are allowed substituent group at R1 and R2 positions of the general formula (G2) of Takahashi because those groups are alkyl. Thus, the substitution of tert-butyl with adamantyl would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light emitting diode.
The modification provides a compound as shown below.

    PNG
    media_image7.png
    323
    838
    media_image7.png
    Greyscale

The anthracene derivative of Takahashi as evidenced by Zaragoza Doerwald and Nagao reads on the claim limitation above but fails to teach that the anthracene derivative satisfies the equation of T2 > 2T1 of claim 1.
It is reasonable to presume that the anthracene derivative of Takahashi as evidenced by Zaragoza Doerwald and Nagao satisfies the equation of T2 > 2T1.
Support for said presumption is found in the use of like materials which result in the claimed property. 
The instant specification (page 9) discloses the anthracene derivatives represented by Chemical Formula A satisfies the equation of T2 > 2T1 of claim 1.
The instant specification (page 54-55 and Table 3) exemplifies Applicant’s Compounds 1 and 3 which satisfy the equation of T2 > 2T1. The Compounds 1 and 3 have identical backbone structure (diphenylanthracene) as the anthracene derivative of Takahashi as evidenced by Zaragoza Doerwald and Nagao. Both Compound 3 and the anthracene derivative of Takahashi as evidenced by Zaragoza Doerwald and Nagao have alkyl substituents at R1 and R2 positions.
Thus, the anthracene derivative of Takahashi as evidenced by Zaragoza Doerwald and Nagao satisfies the equation of T2 > 2T1
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the anthracene derivative of Takahashi is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
Takahashi does not discloses a specific organic light emitting diode comprising the anthracene derivative of Takahashi as evidenced by Zaragoza Doerwald and Nagao; however, Takahashi does teach the light emitting layer the light-emitting layer can comprise the anthracene derivative represented by Formula (G2) of Takahashi and additionally a dopant material YGA2S. Takahashi further teaches the organic layers including the light-emitting layer can be formed using a deposition process (“vacuum evaporation”) or a solution process (“a wet process”).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the anthracene derivative of Takahashi as evidenced by Zaragoza Doerwald and Nagao by using the compound as the host compound of the organic light emitting diode of Takahashi together with the dopant of YGA2S using a deposition process or a solution process, as taught by Takahashi. 
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both 4tBuPA and the compound of Takahashi as evidenced by Zaragoza Doerwald and Nagao are within the scope of Formula (G2) of Takahashi. Substitution of anthracene derivative having general structure of Formula (G2) would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the 
The resultant device comprises a first electrode, a hole transport layer, a light-emitting layer comprising the anthracene derivative of Takahashi as evidenced by Zaragoza Doerwald and Nagao as a host and Compound YGA2S of Takahashi as a dopant, an electron transport layer, and a second electrode, wherein the light-emitting layer is formed using a deposition process or a solution process, meeting all the limitations of claims 1, 4, 7, and 10.
The organic light emitting diode of Takahashi as evidenced by Zaragoza Doerwald and Nagao, wherein the dopant of YGA2S has identical structure as Applicant’s Chemical Formula 2, wherein A is a substituted or unsubstituted arylene of 6 to 60 carbon atoms (stilbene which is “a substituted arylene”); X1 and X2 are each independently a single bond; Y1 and Y2 are a substituted or unsubstituted aryl of 6 to 24 carbon atoms (Y1 is an unsubstituted phenyl; Y2 is a carbazole-substituted phenyl); l and m are an integer of 1 to 20 (1); and n is an integer of 1 to 4 (2), meeting all the limitation of claim 8.
Regarding claim 9, the organic light-emitting diode of Takahashi as evidenced by Zaragoza Doerwald and Nagao reads on all the features of claim 1 as outlined above.
The diode comprises a first electrode, a hole transport layer, a light-emitting layer comprising the anthracene derivative of Takahashi as evidenced by Zaragoza Doerwald and Nagao as a host and Compound YGA2S of Takahashi as a dopant, an electron transport layer, and a second electrode.
The organic light-emitting diode of Takahashi as evidenced by Zaragoza Doerwald and Nagao reads on the claim limitation above but fail to teach that the light-emitting layer is made 
It is reasonable to presume that the organic light-emitting diode of Takahashi as evidenced by Zaragoza Doerwald and Nagao emits blue light which emits light in a wavelength range of 380 nm to 800 nm, wherein the blue light-emitting layer is a fluorescent or phosphorescent material.
Support for said presumption is found in the use of like materials which result in the claimed property. 
Egawa evidences that the organic light-emitting diode (“Element 5” in [331]) comprising a light-emitting layer comprising YGA2S ([309], [316]), which emits blue light in a wavelength range of 380 nm to 800 nm (Fig. 42; “emission spectrum of Element 5” in [337]).
The organic light-emitting diode of Takahashi uses the identical fluorescent or phosphorescent dopant material of YGA2S.
Thus, the organic light-emitting diode of Takahashi emits blue light in a wavelength range of 380 nm to 800 nm.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the light-emitting dopant of Je is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
Regarding claim 11
The diode comprises a first electrode, a hole transport layer, a light-emitting layer comprising the anthracene derivative of Takahashi as evidenced by Zaragoza Doerwald and Nagao as a host and Compound YGA2S of Takahashi as a dopant, an electron transport layer, and a second electrode.
Takahashi does not exemplify a specific flat or flexible display device comprising the organic light-emitting diode of Takahashi as evidenced by Zaragoza Doerwald and Nagao. However, Takahashi does teach a flat or flexible display device (“television device” in Fig. 6A; [142]) comprising the light-emitting diode of Takahashi (“Embodiment Mode 2” in [142]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic light emitting diode of Takahashi as evidenced by Zaragoza Doerwald and Nagao by using the diode to make a flat or flexible display device, as taught by Takahashi. 
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make a flat or flexible display device.
The resultant flat or flexible display device comprises the organic light-emitting diode of Takahashi as evidenced by Zaragoza Doerwald and Nagao.

Claims 1, 3-5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Je et al. (KR 2011/0027033, figure and table are referred to the original document and texts are referred to the English document, hereafter Je) in view of Xie (CN 108409607 A, figure and table are referred to the original document and texts are referred to the English document, hereafter Xie) and CIE1931 Diagram (web page address https://www.biyee.net/color-science/cie-chromaticity-diagram/, hereafter CIE Diagram).
Regarding claim 1, 3-5, 7-8 and 10, Je discloses an organic light emitting device (Fig. 1a-1e, page 17, paragraph 3) wherein the light emitting layer comprising an anthracene derivative and an amine derivative (page 7, paragraph 5 and page 11, paragraph 5).
Je exemplifies an organic light emitting device (Example 1 in Table 1) comprising a first electrode (ITO), a hole transport layer (NPD), a light emitting layer (Compound A51 and 3% Compound B02), an electron transport layer (Alq3), and a second electrode (Al), wherein each organic layer of the device are made using a deposition process (deposition in a vacuum chamber on page 18, last paragraph).
Je further discloses an anthracene derivative having the general Formula I-a (page 8, last paragraph through page 9, first paragraph), wherein A2 and B2 can be a substituted aryl group; X1 to X8 can be hydrogen, wherein the substituent can be hydrogen and cyano group (page 9, 2nd paragraph).
Je does not exemplifies an anthracene derivative compound wherein A2 and B2 are 1,3-dicyanophenyl groups; however, the general Formula I-a of Je does include cyano-substituted aryl as A2 and B2 of Formula I-a.
Xie exemplifies an anthracene derivative Compound L11, wherein X1 to X8 being hydrogen and A2 and B2 are 1,3-dicyanophenyl of the Formula I-a of Je, as shown below.

    PNG
    media_image8.png
    250
    589
    media_image8.png
    Greyscale

Thus, a cyano group is a known substituent of diphenylanthracene compound at the time the invention was effectively filed.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the anthracene derivative having general formula I-a by substituting X1 to X8 with hydrogen and A2 and B2 with 1,3-dicyanophenyl as taught by Je as evidenced by Xie. 
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, cyano group is a known Markush substituent as the substituent of phenyl group at A2 and B2 positions of Formula I-a of Je. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make a flexible display device.
The modification provides an anthracene derivative having identical structure as Compound L11 of Xie.
The anthracene derivative of Je as evidenced by Xie has identical structure as Applicant’s Chemical Formula A of claim 1, wherein R1 and R2 are each cyano group.
The anthracene derivative of Je as evidenced by Xie reads on the claim limitation above but fails to teach that the anthracene derivative satisfies the equation of T2 > 2T1 of claim 1.
It is reasonable to presume that the anthracene derivative of Je as evidenced by Xie satisfies the equation of T2 > 2T1.
Support for said presumption is found in the use of like materials which result in the claimed property. 
The instant specification (page 9) discloses the anthracene derivatives represented by Chemical Formula A satisfies the equation of T2 > 2T1 of claim 1.
Thus, the anthracene derivative of Je as evidenced by Xie satisfies the equation of T2 > 2T1.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the anthracene derivative of Takahashi is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
Je does not exemplify a specific organic light emitting diode comprising the anthracene derivative of Je as evidenced by Xie used as the host of the light emitting layer of the device. However, Je does teach that an organic light emitting diode can comprise those materials represented by Formulas I and II in the light emitting layer (page 7, paragraph 5 and page 11, paragraph 5).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic light emitting diode of Je (Example 1) by substituting Compound A51 of Je with the anthracene derivative of Je as evidenced by Xie, as taught by Je. 
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both Compounds A51 and the anthracene derivative of Je as evidenced by Xie are within the scope of Formula I-a of Je. Thus, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light emitting diode.
The resultant device comprises a first electrode (ITO), a hole transport layer (NPD), a light emitting layer comprising the anthracene derivative of Je as evidenced by Xie as a host and Compound B02 as a dopant, an electron transport layer (Alq3), an electron injection layer (LiF), and a second electrode (Al), wherein each organic layer of the device are made using a deposition process, meeting all the limitations of claims 1, 3-5, 7, and 10.
The dopant of Je (Compound B02) has identical structure as Applicant’s Chemical Formula 2, wherein A is a substituted or unsubstituted arylene of 6 to 60 carbon atoms (pyrene); X1 and X2 are each independently a single bond; Y1 and Y2 are each independently a substituted or unsubstituted alkyl of 1 to 24 carbon atoms or a substituted or unsubstituted aryl of 6 to 24 carbon atoms (Y1 is a substituted alkyl and Y2 is an unsubstituted phenyl), and can each form claim 8.
Regarding claim 9, the organic light emitting diode of Je as evidenced by Xie reads on all the limitation of claim 1 as outlined above.
The diode comprises a first electrode (ITO), a hole transport layer (NPD), a light emitting layer comprising the anthracene derivative of Je as evidenced by Xie as a host and Compound B02 as a dopant, an electron transport layer (Alq3), an electron injection layer (LiF), and a second electrode (Al).
The light emitting layer dopant of Compound B02 of Je is a fluorescent or phosphorescent material because it is known in the art that the light emitted from the light emitting dopant of an organic light emitting device is produced by fluorescent and/or phosphorescent mechanism(s). 
The Compound B02 is the emitter of the device; that is, the color of the light emitted from the device is determined by Compound B02. 
Je discloses that the light emitted from an organic light emitting diode comprising the Compound B02 as the emitter of the device emits blue light (“pure blue” on page 19, paragraph 5) and has CIEx of 0.141 and CIEy of 0.111 (Example 1 in Table 1).
The light corresponding to CIEx of 0.141 and CIEy of 0.111 has peak wavelength around 473 nm, as evidenced by CIE Diagram.
Therefore, the organic light emitting diode of Je, further comprises a light emitting layer made of a blue light emitting material, which emits light in a wavelength range of 380 nm to 800 nm, wherein the blue light emitting layer is a fluorescent or phosphorescent material, meeting all the limitations of claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599.  The examiner can normally be reached on Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789